UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ( X ) ANNUAL REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended February 28, 2010 ( ) TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-29373 Seychelle Environmental Technologies, Inc. (Exact Name of registrant as specified in its charter) Nevada 33-0836954 (State or other jurisdiction (IRS Employer File Number) Of incorporation) 32963 Calle Perfecto San Juan Capistrano, California (Address of principal executive offices) (zip code) (949) 234-1999 (Registrant's telephone number, including area code) Securities Registered Pursuant to Section 12(b) of the Exchange Act: None Securities Registered Pursuant to Section 12(g) of the Exchange Act: Common Stock, $0.001 per share par value Indicate by check mark if registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes []No [X]. Indicate by check mark if registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes []No [X]. Indicate by check mark whether the registrant: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months(or such shorter period that the registrant was required to submit and post such files. Yes []No [ ] Check if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained herein to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K. [X] Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) : Yes [ ] No [X] As of August 31, 2009, the last business day of the registrant’s most recently completed second fiscal quarter, there were 25,854,146shares of the registrant’s common stock outstanding. The aggregate market value of the registrant’s voting and non-voting common stock that was held by non-affiliates on such date was approximately $4,615,370 based on the closing sale price of the registrant’s common stock on such date as reported on the Over the Counter Bulletin Board. The number of shares outstanding of the registrant's common stock, as of May 28, 2010 was 25,854,146 with 7,678,776 classified as unrestricted shares known as the “float.” References in this document to "us," "we," “Seychelle,” “SYEV,” or "the Company" refer to Seychelle Environmental Technologies, Inc., its predecessor and its subsidiary. TABLE OF CONTENTS PART I Page Item 1. Business 3 Item 1A. Risk Factors 7 Item 1B. Unresolved Staff Comments 11 Item 2. Properties 11 Item 3. Legal Proceedings 11 Item 4. Removed and Reserved 11 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 11 Item 6. Selected Financial Data 12 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 19 Item 8. Financial Statements and Supplementary Data 16 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosures 35 Item 9A(T). Controls and Procedures 38 Item 9B. Other Information 38 PART III Item 10. Directors, Executive Officers and Corporate Governance 38 Item 11. Executive Compensation 40 Item 12. Security Ownership of Certain Beneficial Owners andManagement and Related Stockholder Matters 42 Item 13. Certain Relationships and Related Transactions, and Director Independence 42 Item 14. Principal Accounting Fees and Services 43 Item 15. Exhibits, Financial Statement Schedules 44 Financial Statements 16-36 Signatures 46 - 2 - PART I Item 1. BUSINESS. History of Seychelle We are a Nevada corporation. Our principal business address is 32963 Calle Perfecto, San Juan Capistrano, California 92675. Our telephone number at this address is 949-234-1999. We were incorporated under the laws of the State of Nevada on January 23, 1998 as a change of domicile to Royal Net, Inc., a Utah corporation that was originally incorporated on January 24, 1986. Royal Net, Inc. changed its state of domicile to Nevada and its name to Seychelle Environmental Technologies, Inc. effective in January 1998. On January 30, 1998, we entered into an Exchange Agreement with Seychelle Water Technologies, Inc., a Nevada corporation (SWT), whereby we exchanged our issued and outstanding capital shares with the shareholders of SWT on a one share for one share basis. We became the parent company and SWT became a wholly owned subsidiary. SWT had been formed in 1997 to market water filtration systems of Aqua Vision International. Organization Our Company is presently comprised of Seychelle Environmental Technologies, Inc., a Nevada corporation, with one wholly-owned subsidiary, Seychelle Water Technologies, Inc., also a Nevada corporation (collectively, the Company or Seychelle). We use the trade name "Seychelle Water Filtration Products, Inc." in our commercial operations. Business of Seychelle General Seychelle designs, assembles and distributes unique, state-of-the-art ionic adsorption micron filters specifically for portable filter devices that remove up to 99.99% of all pollutants and contaminants found in any fresh water source. Patents or trade secrets cover all proprietary products. Since human bodies are approximately 75% water, our mission is twofold: First, to help educate everyone to the fact that the quality of water they drink is important and second, to make available low-cost, effective filtration products that will meet the need for safe, great tasting, and high quality drinking water. As of February 28, 2010, Seychelle has sold over 3 million portable water filtration bottles throughout the world to customers such as individuals, dealers, distributors governments, militaries, non-governmental organizations and emergency relief organizations such as the International Red Cross, Eco-Challenge, Kenya Wild Life Service, La Cruz Roja de Mexico and the N.Y. Institute for the Blind. In addition, the Company has donated thousands of portable bottles to church groups and missionaries worldwide. In 2001, the World Bank placed the value of the world water market at close to $400 billion annually. Bottled water, according to Water Facts, has emerged as the second largest commercial beverage category by volume in the U.S. However, Seychelle products compete in a more limited market:the portable filtration product segment In developing countries, many people in rural areas boil their water for drinking and cooking to kill bacteria, but this process does not remove the pyrogens, chemicals, toxins, volatile organic compounds, heavy metals or other pathogens that remain in the water. In Africa alone, according to Earth Prayers From Around the World, approximately 6,000 people die every day because of water borne diseases. Business Plan The management of Seychelle represents over 100 years of combined experience in developing improvements and innovations in the field of bottled water, reverse osmosis, ultra filtration and filter technology. As a result, our products can deliver up to 2-micron filtration at pennies per gallon, with pressure as low as 2 pounds per square inch (PSI). Further, our point of difference filtration systems remove up to 99.99% of all known pollutants and contaminants most commonly found in fresh drinking water supplies in the four major areas of concern as follows: AESTHETICS: Taste, chlorine, sand, sediment and odor problems. BIOLOGICS: Pathogens such as Cryptosporidium, Giardia and E. Coli Bacteria. CHEMICALS: Pesticides, detergents, toxic chemicals and industrial waste. DISSOLVED SOLIDS: Heavy metals such as aluminum, asbestos, copper, lead, mercury and chromium 6. - 3 - Seychelle filters have been tested by independent and government laboratories throughout the world and are approved for sale and distribution in the following countries: United States, Mexico, United Kingdom, Korea, Malaysia, Japan, The Peoples Republic of China, Vietnam, New Zealand, Australia, Brazil, Venezuela, Argentina, South Africa, and Pakistan. In the United States, Seychelle filters have been certified by California and Florida in approved independent laboratories implementing the Environmental Protection Agency, American National Standards Institute, and National Sanitation Foundation protocol, procedures, standards and methodology. Additionally, we offer a test pack for potential customers that include the test results from selected countries. In addition, results from the United States, United Kingdom and South Africa are displayed on our Website: www.seychelle.com. To our knowledge, no other water filtration system can achieve removal of up to 99.99% of pollutants and contaminants most commonly found in fresh drinking water supplies in the four major areas of concern defined above. The benefit of such filtration can save lives worldwide as more people become aware of the benefits of using products utilizing Seychelle’s proprietary portable water filtration technology. Principal Products or Services and their Markets Current Products Seychelle has a varied line of portable filter bottles for people on the go. The current products include: Flip-Top and Pull Top bottles, Canteens, Water Pitchers, Pure Water Pump, Bottoms-Up bottles, Stainless Steel bottles, In-Line Filter, Pure Water Bag, Pump N’ Pure and thePure Water Straw.They include –either standard or advanced filters (for virus and bacteria control). Sizes are from 18 ounce to 38 ounces, and provide up to 100 gallons of pure drinking water from any fresh water source; running or stagnant (such as rivers, lakes, ponds and streams.). New Products We have re-engineered the Flip Top bottle to eliminate parts, reduce costs, provide a more streamlined look, and add a disinfectant capability. Additionally, the In-Line Filter has been changed to provide greater filter media, and meet field conditions that require a longer, narrower design.In addition, the company has added a fast flow fliter to the product line that is desgned to compete directly to bottled water customers who have either price or environmental concerns about bottled water. Manufacturing The Company has determined that the production and assembly of some of our product components can be acheived in China at a lower cost than in the U.S. while maintaining equivalent quality standards; however, our proprietary filter will continue to be manufactured in the U.S. The assembly of our products is completed at our facility in San Juan Capistrano, California. On September 1, 2005, we signed an exclusive agreement with Huanghua Plastic Co., Ltd, a non-related third party, to manufacture component parts.There is not a purchasing commitment required by this agreement. Sales Channels Sales channels to be pursued will include: retail, military, government, non-governmental agencies (NGO)’s, foundations, missionaries, multi-level marketing, international, OEM and joint venures. At present, we are talking to several multi-level marketing companies with over one million distributors worldwide who currently do not have a water product in their line. Several distributors sell the Company’s portable water filtration products to customers in specific distribution channels; including: retail, multi-national corporations, foundations, sports, governmental agencies, and the military (both domestically and internationally). Raw Materials Seychelle’s filters include powdered water-activated coconut and other media as components in the porous plastic ionic filter. To date, there is an adequate availability of material for all of our products. We do not expect this situation to change in the near future. Customers and Competition Seychelle products compete against companies offering water filtration and bottled water including ,(1) bottled water and (2)home water treatment systems provided by suppliers (such as independent dealers, distributors, catalogs, internet sellers, etc.) in the form of reverse osmosis systems, distillation, and filtration systems.Therefore, Seychelles’ portable and home filtration products compete in a limited segment of the drinking water market as an alternative to other sources of filtered or purified drinking water. - 4 - Seychelle has anegligible share of the world’s filtered or purified water market. Our products sell in a niche category of the market - portable filtration bottles that use powder-activated carbon filters that compete with our powder-activated coconut filters with various mediacalled ionic adsorption micron filtration technology (IAMF) which remove many organic and inorganic contaminants that simple activated carbon filters cannot. Most powder activated carbon filters on the market remove Chlorine, sediment and dirt thus improving taste and odor, as well as a handful of other contaminants such as Lead, Mercury, Zinc and Copper. This would include leading brands such as Brita, PUR, General Electric and Culligan, who collectively dominate the home market. In the portable segment of the market, there are hundreds of small companies selling a variety of specialized filters with no one company having a majority share and no industry data available. We believe that our current share of this market is negligible. Seychelle sells its products in two ways. First, it sells its own brand to individuals, dealers, distributors, multilevel marketing companies and missionaries on a direct basis, and through our internet web site. Second, the Company offersspecially designed products to the same customers as a private label supplier if purchasers buy in significant volume. In some instances, we may supply only filters for their bottles or hydration backpacks as opposed to complete products. Currently, the majority of our sales are to customers in the U.S.However, we are in contact with several overseas distributors and sales could increase in the future in these countries if customers have a greater demand for safedrinking waterAs of February 28, 2010, we had three customers, each respectively accounting for 26%, 13% and 12%, respectively, of our total sales. Backlog As of February 28, 2010, we had a backlog of $120,293 in unshipped orders. Employees As of February 28, 2010, we had a President and two (2) executive employees managing the Company with two (2) administrative employees supporting that effort.In assembly, operations and warehousing we had two (2) full-time employees and two (2) independent contractors working to fill orders. Proprietary Information and Technology We own a patent for the portable water filtration system with the filter cap assembly, Patent # 5,914,045 that expires on June 22, 2016. As described in the Abstract, it is "[a] filter assembly for a flexible, portable bottle having a sealing cap including a filter attached to the interior of the cap to filter out substantially all inorganics, organics, radiological chemicals and microbiology. The filter assembly also may include a second filter or iodinator sealed in the flexible bottle to further remove micro-organisms from water passing there-through. The filter assembly is designed so that the flexible bottle must be pressurized, as by being hand pressed, after it is filled with water to force flow of water through the [sic] either or both of the filters. The filter in the cap includes a check valve to allow the bottle to be re-pressurized after water has been dispensed from the bottle." The filter cap assembly is the core to the Company’s product lines.The media itself, the formulation process, and manufacturing methodology are governed by trade secrets. We own a second patent for a water filtration bottle, Patent # 6,004,460 that expires December 21, 2016.It is a combination filter assembly and flexible, portable bottle having a bottom opening with a sealing cap attached thereto, to filter out substantially all inorganics, organics, radiological chemicals and microbiology held in water in the bottle. The filter assembly may be attached to an adapter sealed to the top of the flexible bottle. Water in the bottle passes through the filter assembly and out a top nozzle or valve when the flexible bottle is squeezed. The flexible bottle is filled with water through the bottom opening. We also own a third patent, Patent #6,058,971 that expires on May 9, 2017 for a quick connect diverter valve. As described in the abstract, it is "A quick-connect diverter valve for use in connecting existing water faucets and water filtration units in and around a kitchen, or other areas where clean water is desired." The quick connect diverter value is used in the above the counter filter system currently being sold in the United States, Pakistan and China. The Company believes this is a viable and growing product line for developing countries where the quality of water continues to deteriorate. We signed an exclusive license agreement with Gary Hess (the “License Agreement”), doing business as Aqua Gear USA on June 6, 2002 for a product known as the "Hand Held Pump Technology." We licensed all proprietary rights associated with this technology. We pay a 2% royalty on our gross sales for the technology during the term of the License Agreement. The License Agreement was for an initial term of five years and was renewed with four successive five-year renewals remaining. This offers us an additional proprietary product in the portable filtration industry. We believe that this License Agreement compliments our current product line. This technology, which was integrated into a product in 2005, resulted in a product called Pump N’ Pure which allows the user to draw filtered water from virtually any container or location. The Company continues to believe that the product will be viable in developing countries, as an emergency preparedness product, and for families where cost is a prime consideration. The Company commenced marketing the Hand Held Pump as part of its Aqua Gear product line in the U.S. sporting goods industry in fiscal 2008. - 5 - During July 2006, the Company signed a second exclusive license agreement (the “Second Agreement”) with Gary Hess, doing business as Aqua Gear USA. We will pay a 2% royalty on net sales for this technology up to $120,000 and 1% thereafter.This agreement included the issuance of 100,000 warrants to Gary HessThe Second Agreement shall continue indefinitely unless terminated due to a default or breach of the agreement. This affords the Company additional patent protection (patent # 6,136,188) and ownership of the trademark Aqua Gear. Products affected include all Aqua Gear trademarked filter bottles sold in the product line.As of the date of this document, approximately $30,300 in royalties has been paid under these license agreements. During April 2006, the Company issued 50,000 shares of common stock to the shareholders of Continental Technologies, Inc. (Continental) with an approximate value of $16,100 for the Redi Chlor brand name, trademark and the use of the EPA Registration Number 55304-4-7126.However, as of this date we have replaced the Redi Chlor product with the integration of BIOSAFE® antimicrobial media to all Seychelle water filters. Seychelle has been granted a worldwide exclusive license for the BIOSAFE® technology.BIOSAFE® is an effective antimicrobial polymer that physically disrupts the target organism’s cell membrane, thereby reducing microbial contamination by 99.99%.BIOSAFE is safe, non-toxic and non-leaching, EPA approved and has been reviewed by the FDA as a modifier of medical devices. Tests were performed under NSF standards.BIOSAFE patented technology has proven to be effective against bacteria, fungi (mold and mildew), yeast, algae and certain viruses.BIOSAFE® is colorless, tasteless, and odorless and has an indefinite shelf life. As these patents expire over 6 and 7 years, the Company cannot at this time estimate the financial impact of the expiration of these patents. Trademark registrations have been filed with the United States Patent and Trademark Office for Seychelle, Aqua Gear and Pres 2 Pure and have been approved. We have a trade name, "Seychelle Water Filtration Products, Inc.," which we use in our commercial operations. Government Regulation We are not, as a company, subject to any material governmental regulation or approvals. However, our products are subject to inspection and evaluation by regulatory authorities that have jurisdiction over water quality standards. Such authorities are on the federal, state, and local level, both in the United States and overseas, where we market our products. Most of our products have already been inspected and evaluated by all applicable governmental authorities in the areas in which we operate or plan to operate in the near future. With respect to our current focus of operations, we do not know if governmental regulation will have a material impact on us in the future. Research and Development We did not spend a significant amount for research and development activities during the fiscal year ended February 28, 2010.Virtually all research, development and testing are performed by Carl Palmer, the Company’s CEO, as part of his day-to-day duties. Environmental Compliance At the present time, Seychelle is not subject to any material costs for compliance with any environmental laws. With respect to our current focus of operations, we do not know if environmental compliance will have a material impact on us in the future. Item 1A. RISK FACTORS THE OWNERSHIP AND INVESTMENT IN OUR SECURITIES INVOLVES SUBSTANTIAL RISKS. OUR COMMON SHARES SHOULD BE PURCHASED ONLY BY PERSONS WHO CAN AFFORD TO LOSE THEIR ENTIRE INVESTMENT. PROSPECTIVE INVESTORS SHOULD CAREFULLY CONSIDER THESE RISKS RELATING TO OUR COMPANY. Lack of Profitable History Through February 28, 2009, we had incurred significant losses.However, sales activity for the twelve months ended February 28, 2010 increased significantly over the past year, and we have recorded profits and positive cash flows from operations.We had net income for the year ended February 28, 2010 of $562,930 compared to a net loss in the year ended February 28, 2009 of $312,688.This reduced the accumulated deficit to $6,452,919.Nevertheless, we have a limited history of profitable financial results upon which an investor may judge our potential. The Company has not engaged in enough consistent profitable business activity over a sustained period of time to be said to have a successful operating history. We have experienced in the past and may experience in the future under-capitalization, shortages, setbacks and many of the problems, delays and expenses encountered by any early stage business. - 6 - Because we are a Company with a limited operating history, our operations will be subject to intense competition and subject to numerous risks. The water filtration business is highly competitive with many companies having access to the same market. Substantially all of them have greater financial resources and longer operating histories than we have and can be expected to compete within the business in which we engage and intend to engage. There can be no assurance that we will have the necessary resources to be competitive. Therefore, investors should consider an investment in us to be an extremely risky venture. We have a limited product line, and the development of some of our technologies has taken longer than anticipated and could be additionally delayed. There can be no assurance of timely completion and introduction of improved products on a cost-effective basis, or that such products, if introduced, will achieve market acceptance such that, in combination with existing products will allow us tosustain or achieve profitable operations. As an organization, we are dependentupon technology for the development of our products. We are operating in a business that requires continuing research, development and testing efforts. There can be no assurance that new products will not render our products obsolete or non-competitive at some time in the future. Our success as an organization depends, in large part, upon our ability to protect our intellectual property rights. A successful challenge to the ownership of our technology could materially damage our business prospects. We rely principally on trade secrets as well as trade secret laws, three patents, three trademarks, copyrights, confidentiality procedures and licensing arrangements to protect our intellectual property rights. We currently have three U.S. patents issued and a license on one patent.Any issued patent may be challenged and invalidated. Patents may not be issued from any of our future applications. Any claims allowed from existing or future pending patents may not be of sufficient scope or strength to provide significant protection for our products. Patents may not be issued in all countries where our products can be sold so as to provide meaningful protection or any commercial advantage to us. Our competitors may also be able to design around our patents or the patents that we license. Vigorous protection and pursuit of intellectual property rights or positions characterize our industry, which has resulted in significant and often protracted and expensive litigation. Therefore, our competitors may assert that our technologies or products infringe on their patents or proprietary rights. Problems with patents or other rights could increase the cost of our products or delay or preclude new product development and commercialization by us. If infringement claims against us are deemed valid, we may not be able to obtain appropriate licenses on acceptable terms or at all. Litigation could be costly and time-consuming but may be necessary to protect our future patent and/or technology license positions or to defend against infringement claims. Many of our competitors have substantially greater capabilities and resources and may be able to develop and commercialize products before we do. Technological competition from larger and more established companies is significant and expected to increase. Most of the companies with which we compete and expect to compete have far greater capital resources and significant research and development staffs, marketing and distribution programs and facilities, and many of them have substantially greater experience in the production and marketing of products. Our ability to compete effectively may be adversely affected by the ability of these competitors to devote greater resources to the sale and marketing of their products than we can. In addition, one or more of our competitors may succeed or may already have succeeded in developing technologies and products that are more effective than any of those we currently offer or are developing. In addition, there can be no guarantee that we will be able to protect our technology from being copied or infringed upon. Therefore, there are no assurances that we will ever be able to maintain our recently achieved profitable position in the marketplace. Our success is dependent upon the decision making of our directors and executive officers. Our directors and executive officers have made a full commitment to our business. The loss of any or all of these individuals could have a materially adverse impact on our operationsWe will depend on our senior executive officers as well as other key personnel. If any key employee decides to terminate his employment with us, this termination could delay the commercialization of our products or prevent us from becoming profitable. Competition for qualified employees is intense among companies in our industry, and the loss of qualified employees, or an inability to attract, retain and motivate additional highly skilled employees required for the expansion of our activities, could hinder our ability to successfully develop and maintain marketable products. - 7 - We have a significant dependence on a few customers. For the year ended February 28, 2010, three customers collectively accounted for greater than 50% of our total sales. Management believes that if future revenues from its significant customer decline those revenues can be replaced through the sales to other customers.However, there can be no assurance that this will occur which could result in an adverse effect on the Company’s financial condition or results of operations in the future. Our Senior Management’s Limited Experience Managing A Publicly Traded Company May Divert Management’s Attention From Operations and Harm Our Business. Our management team has relatively limited recent experience managing a publicly traded company and complying with federal securities laws, including compliance with recently adopted disclosure requirements on a timely basis.Our management will be required to design and implement appropriate programs and policies in responding to increased legal, regulatory compliance and reporting requirements, and any failure to do so could lead to the imposition of fines and penalties and harm our business. The Acquisition of Other Technologies Could Result In Operating Difficulties, Dilution and Other Harmful Consequences. We may selectively pursue strategic acquisitions, any of which could be material to our business, operating results and financial condition.Future acquisitions could divert management’s time and focus from operating our business.In addition, integrating an acquired technology is risky and may result in unforeseen operating difficulties and expenditures. The anticipated benefits of our future acquisitions may not materialize.Future acquisitions or dispositions could result in potentially dilutive issuances of our equity securities, including our common stock, the incurrence of debt, contingent liabilities, or write-offs of intellectual properties any of which could harm our financial condition.Future acquisitions may also require us to obtain additional financing, which may not be available on favorable terms or at all. We Face Risks Associated With Currency Exchange Rate Fluctuations. Although we currently transact business primarily in U.S. dollars, a large portion of our revenues and related cost of goods sold may be determined in foreign currencies if we continue to expand our international operations.Conducting business in currencies other than U.S. dollars subjects the Company to fluctuations in currency exchange rates that could have a negative impact on our reported operating results.Fluctuations in the value of the U.S. dollar relative to other currencies may impact our revenue, cost of goods sold and operating gross margin and result in foreign currency translation gains and losses.Historically, we have not engaged in exchange rate hedging activities. Changes to Financial Accounting or Other Standards May Affect Our Operating Results and Cause Us To Change Our Business Practices. We prepare our consolidated financial statements in accordance with generally accepted accounting principles, or GAAP, in the United States.These accounting principles are issued by the Financial Accounting Standards Board (FASB).The Securities and Exchange Commission also provide interpretation, guidance and principles in the preparation of financial statements.A change in those policies could have a significant effect on our reported results andmay affect our reporting of transactions completed before a change is announced. For example, the Company has used stock warrants, restricted stock, and other equity incentives as a fundamental component of our executive compensation packages.The Company believes that stock warrants and other equity incentives directly motivate our executives to maximize long-term stockholder value and, through the use of vesting, encourage executives to remain with the Company; however, grants of equity based compensation are measure at their grant date fair value and recognized over the requisite service period, if any.We may, as a result of these accounting principles, record and present compensation costs, change our equity compensation strategy that could affect our ability to attract, retain and motivate employees, which could materially and adversely affect our business, operating results and financial condition. Our Financial Results Could Vary Significantly From Quarter to Quarter and Are Difficult to Predict. Our revenues and operating results could vary significantly from quarter to quarter because of a variety of factors, many of which are outside of our control.As a result, comparing our operating results on a period-to-period basis may not be meaningful.In addition, we may not be able to predict our future revenues or results of operations.We base our budgeted expense levels on our internal operating plans and anticipated sales levels, and our historical operating costs which are to a large extent fixed.As a result, we may not be able to reduce our costs sufficiently to compensate for an unexpected shortfall in revenues, and even a small shortfall in revenues could disproportionately and adversely affect financial results for that period.In addition, any payments due to us from our customers may be delayed because of changes or issues with those customers’ processes. - 8 - If We Fail in Maintaining Effective Internal Control Over Financial Reporting, The Price of Our Common Stock May be Adversely Affected.However, We Have Determined That Our Internal Control Over Financial Reporting Are Effective as of February 28, 2010, We are required to establish and maintain appropriate internal control over financial reporting.Failure to establish those controls, or any failure of those controls once established, could adversely impact our public disclosure regarding our business, financial condition or results of operations.In addition, our future assessments of internal control over financial reporting may identify additional weaknesses and conditions that need to be addressed in our internal control over financial reporting or other matters that may raise concerns for investors.Any material weaknesses that need to be addressed in management’s assessment of our internal control over financial reporting or in the report on the effectiveness of our internal controls by our independent registered public accounting firm, when applicable, may have an adverse impact of our common stock. Standards for Compliance with Section 404 of the Sarbanes-Oxley Act of 2002 are Uncertain, and If We Fail to Comply in a Timely Manner, Our Business Could Be Harmed and Our Stock Price Could Decline. Rules adopted by the SEC pursuant to Section 404 of the Sarbanes-Oxley Act of 2002 require management’s annual assessment of our internal control over financial reporting.The standards that must be met for the management to assess the internal control over financial reporting as effective are complex, and require significant documentation, testing, and possible remediation to meet the detailed standards.We have incurred, and expect to incur, significant expenses and to devote resources to Section 404 compliance during fiscal year 2010 and on an ongoing basis.It is difficult for us to predict how long it will take to complete the assessment of the effectiveness of our internal control over financial reporting each year and to remediate any deficiencies in our internal control over financial reporting.As a result, we may not be able to complete the assessment and remediation process on a timely basis.In the event that our Chief Executive Officer, Chief Financial Officer determines that our internal control over financial reporting is not effective as defined under Section 404, we cannot predict how regulators will react on how the market prices of our shares will be affected, however, we believe that there is a risk that investor confidence and share value may be negatively impacted. Maintaining and Improving Our Financial Controls and The Requirements Of Being a Public Company May Strain Our Resources, Divert Managements Attention and Affect Our Ability to Attract and Retain Qualified Members For Our Board of Directors. As a public company, we are subject to the reporting requirements of the Securities Exchange Act of 1934 and the Sarbanes-Oxley Act of 2002.The requirements of these rules and regulations increase our legal, accounting, and financial compliance costs, make some activities more difficult, time-consuming and costly and may also place undue strain on our personnel, systems, and resources.The Sarbanes-Oxley Act of 2002 requires, among other things, that we maintain effective disclosure controls and procedures and internal controls over financial reporting.Fulfilling this requirement can be difficult to achieve and maintain. As a result, management’s attention may be diverted from other business concerns, which could harm our business, operating results and financial condition.These efforts also involve substantial costs. Our articles of incorporation and bylaws could discourage acquisition proposals, delay a change in control, or prevent other transactions. Provisions of our articles of incorporation and bylaws, as well as provisions of the Nevada Business Corporation Act, may discourage, delay or prevent a change in control of our Company that you as a stockholder may consider favorable and may be in your best interest. Our certificate of incorporation and bylaws contain provisions that: • authorize the issuance of“blank check” preferred stock that could be issued by our board of directors to increase the number of outstanding shares and discourage a takeover attempt; and • limit who may call special meetings of stockholders. - 9 - Our stock price can be volatile. The future market price of our common stock could fluctuate widely because of: • future announcements about our Company or our competitors, including the results of testing, technological innovations or new commercial products; • negative regulatory actions with respect to our potential products or regulatory approvals with respect to our competitors’ products; • changes in government regulations; • developments in our relationships with our partners including customers, vendors and distributors • developments affecting our partners; including customers, vendors and distributors • our failure to acquire or maintain proprietary rights to the products we develop; • litigation; and • public concern as to the safety of our products. The stock market has experienced price and volume fluctuations that have particularly affected the market price for many emerging companies. These fluctuations have often been unrelated to the operating performance of these companies. These broad market fluctuations may cause the market price of our common stock to be lower or more volatile than otherwise expected. Buying low-priced penny stocks is very risky and speculative.The applicability of the “penny stock rules” to broker-dealer sales of our common stock will have a negative effect on the liquidity and market price of our common stock. Trading in our shares is subject to the "penny stock rules" adopted pursuant to Rule 15g-9 of the Securities and Exchange Act of 1934, as amended, which apply to companies that are not listed on an exchange and whose common stock trades at less than $5.00 per share or which have a tangible net worth of less than $5,000,000 - or $2,000,000 if we have been operating for three or more years. The penny stock rules impose additional sales practice requirements on broker-dealers which sell such securities to persons other than established customers and institutional accredited investors. For transactions covered by this rule, a broker-dealer must make a special suitability determination for the purchaser and have received the purchaser's written consent to the transaction prior to sale. Consequently, the penny stock rules will affect the ability of broker-dealers to sell shares of our common stock and may affect the ability of shareholders to sell their shares in the secondary market, as compliance with such rules may delay and/or preclude certain trading transactions. The rules could also have an adverse effect on the market price of our common stock. These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for our common stock. Many brokers may be unwilling to engage in transactions in our common stock because of the added disclosure requirements, thereby making it more difficult for stockholders to dispose of their shares. You will also find it difficult to obtain accurate information about, and/or quotations as to the price of our common stock. The lack of a broker or dealer to create or maintain a market in our common stock could adversely impact the price and liquidity of our securities. We continue to have no agreements with any broker or dealer to act as a market maker for our securities and there is no assurance that we will be successful in obtaining any market makers. The lack of a market maker for our securities could adversely influence the market for and price of our securities, as well as your ability to dispose of, or to obtain accurate information about, and/or quotations as to the price of, our securities. We do not expect to pay dividends on common stock. We have not paid any cash dividends with respect to our common stock, and it is unlikely that we will pay any dividends on our common stock in the foreseeable future ITEM 1B. UNRESOLVED STAFF COMMENTS. A smaller reporting company is not required to provide the information in this Item. - 10 - ITEM 2. DESCRIPTION OF PROPERTY. As of February 28, 2010, our business office was located at 32963 Calle Perfecto, San Juan Capistrano, CA 92675. Our telephone number at this address is 949-234-1999. We pay a total of approximately $8,300 in rent per month for approximately 7,200 square feet of office, operations and warehousing. We have a lease with an unaffiliated third party, which was initiated in June 2009 will expire in June 2014The Company is uncertain as to whether this lease will be renewed again upon expiration. We own three patents,a license on a forth and numerous trade secrets, see Proprietary Information and Technology above, and other proprietary information related to our business operations. We have filed for three trademarks which were granted.Seychelle® which has been used in commerce since 1997 and Aqua Gear®, which had been previously abandoned by Aqua Gear USA, to capitalize on the license agreements we secured from them in 2002 and 2006.During 2009 we filed for and were granted a trademark for Pres 2 Pure. ITEM 3. LEGAL PROCEEDINGS. As of the date of this document, we know of no legal proceedings pending or threatened or judgments entered against the Company or any of our directors or officers in his or her capacity as such. ITEM 4. REMOVED AND RESERVED. PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Principal Market or Markets Our Common Stock began trading in 1997 on the OTC Bulletin Board (“OTCBB”).Since the consummation of trading our common stock, market makers and other dealers have provided bid and ask quotations of our Common Stock under the symbol "SYEV." We were de-listed from the OTCBB in 2002 and were traded on the "Pink Sheets" from December 2002 to March 11, 2008 when we were re-listed on the OTCBB. The table below represents the range of high and low bid quotations of our common stock as reported during the reporting period herein. The following bid price market quotations represent prices between dealers and do not include retail markup, markdown, or commissions; hence, they may not represent actual transactions. For the fiscal year ended February 28, 2010, the common stock was at a High bid price of $0.40 and a Low bid price of $0.10. Fiscal Year 2011 High Bid Low Bid Quarter Ended: First Quarter May 2010 Fiscal Year 2010 High Bid Low Bid Quarter Ended: First Quarter May 2009 Second Quarter August 2009 Third Quarter November 2009 Fourth Quarter February 2010 - 11 - Fiscal Year 2009 High Bid Low Bid Quarter Ended: First Quarter May 2008 Second Quarter August 2008 Third Quarter November 2008 Fourth Quarter February 2009 Approximate Number of Holders of Common Stock As of February 28, 2010, there were approximately 362 shareholders of record of our common stock. Dividends Holders of our common stock are entitled to receive such dividends as may be declared by our Board of Directors. We paid no dividends on our common stock during the periods reported herein nor do we anticipate paying such dividends in the foreseeable future. ITEM 6. SELECTED FINANCIAL DATA A smaller reporting company is not required to provide the information in this Item. ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This discussion summarizes the significant factors affecting the operating results, financial condition, liquidity and cash flows of the Company and its subsidiary as of and for the fiscal years ended February 28, 2010 and 2009, respectively.The discussion and analysis that follows should be read together with the consolidated financial statements of Seychelle Environmental Technologies, Inc. and the notes to the consolidated financial statements included elsewhere in this annual report on Form 10-K.Except for historical information, the matters discussed in this section are forward looking statements that involve risks and uncertainties and are based upon judgments concerning various factors that are beyond the Company’s control. Application of Critical Accounting Policies and Estimates Our consolidated financial statements and accompanying notes are prepared in accordance with generally accepted accounting principles in the United States. Preparing financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues, and expenses. These estimates and assumptions are affected by management’s application of accounting policies. Critical accounting policies for us includeour accounting for inventory reserves, and share based payment arrangements. - 12 - Inventory Reserves At each balance sheet date, the Company evaluates its ending inventory for excess quantities and obsolescence.This evaluation includes an analysis of sales levels by product type.Among other factors, the Company considers current product configurations, historical and forecasted demand, market conditions and product life cycles when determining the market value of the inventory.This requires significant judgments including estimation of future cash flows, which is dependent on internal forecasts, estimation of the long-term rate of growth for our business, and the period over which cash flows will occur. Provisions are made to reduce excess or obsolete inventories to their estimated market values.Once established, write-downs are considered permanent adjustments to the cost basis of the excess or obsolete inventory.The Company’s reserve for excess and obsolete inventory amounted to $70,662 as of February 28, 2010 and$134,313 as of February 28, 2009. Share Based Payment SFAS No. 123(R) (ASC 718), Share Based Payment, requires companies to estimate the fair value of share based payments on the date of grant. For stock grants, the Company uses the closing price on the date of grant. For warrants, the Company uses the Black Scholes option pricing model. In order to estimate the fair value of the warrants, certain assumptions are made regarding future events. Such assumptions include the estimated future volatility of the Company’s stock price, the expected lives of the awards and the expected dividends, and risk-free rate. Changes in these estimates would change the estimated fair value of the awards, the corresponding accounting for the awards. Recent Accounting Pronouncements In January 2010, the FASB issued Accounting Standards Update 2010-02, Consolidation (Topic 810): Accounting and Reporting for Decreases in Ownership of a Subsidiary. This amendment to Topic 810 clarifies, but does not change, the scope of current US GAAP. It clarifies the decrease in ownership provisions of Subtopic 810-10 and removes the potential conflict between guidance in that Subtopic and asset derecognition and gain or loss recognition guidance that may exist in other US GAAP. An entity is required to follow the amended guidance beginning in the period that it first adopts FAS 160 (now included in Subtopic 810-10) or at the beginning of the first interim or annual reporting period ending on or after December 15, 2009. The amendments are to be applied retrospectively to the first period that an entity adopted FAS 160. The adoption of ASU 2010-02 did not have a material effect on the financial position, results of operations or cash flows of the Company. In January 2010, the FASB issued Accounting Standards Update 2010-01, Equity (Topic 505): Accounting for Distributions to Shareholders with Components of Stock and Cash (A Consensus of the FASB Emerging Issues Task Force). This amendment to Topic 505 clarifies the stock portion of a distribution to shareholders that allows them to elect to receive cash or stock with a limit on the amount of cash that will be distributed is not a stock dividend for purposes of applying Topics 505 and 260. Effective for interim and annual periods ending on or after December 15, 2009, and would be applied on a retrospective basis. The Company’s adoption of ASU 2010-01 during fiscal 2010 did not have a material effect on the financial position, results of operations or cash flows of the Company. In December 2009, the FASB issued Accounting Standards Update 2009-17, Consolidations (Topic 810): Improvements to Financial Reporting by Enterprises Involved with Variable Interest Entities. This Accounting Standards Update amends the FASB Accounting Standards Codification for Statement 167 is effective on a prospective basis for beginning on or after June 15, 2010 The Company’s adoption of ASU 2009-17 on June 15, 2010 did not have a material effect on the financial position, results of operations or cash flows of the Company. Results of Operations Our summary historical financial data is presented in the following table to aid you in your analysis.You should read this data in conjunction with this section entitled Management Discussion and Analysis of Financial Condition and Results of Operations, our consolidated financial statements and the related notes to the consolidated financial statements included elsewhere in this annual report.The selected consolidated statements of operations data for the fiscal years ended February 28, 2010 and 2009 are derived from our consolidated financial statements included elsewhere in this annual report - 13 - Fiscal year ended February 28, 2010 compared to the corresponding period in fiscal 2009. Selected Financial Data Years Ended February 28, February 28, Percentage Difference Change (Restated *) Sales $ $ % Cost of sales % Gross profit % Gross profit percentage 51 % 49 % 4 % General and administrative expenses ) -11 % Income (Loss) from operations ) % Interest expense (including related party) ) ) -7 % Interest income 56 % Other income (expense) ) ) -111 % Net Income (Loss) ) % Net cash provided by (used in) operating activities -369 % Net cash provided by (used in) investing activities ) ) 36 % Net cash provided by (used in) financing activities ) ) -129 % * See Note 13 to the Notes to Consolidated Financial Statements Sales. The increase in sales is primarily attributable to growth in the sales of our plastic drinking bottles and our new stainless steel bottles throughout fiscal year ended February 28, 2010.Three product groups accounted for the bulk of the increase.Overall, theseproductgroups accounted for 76% of the sales:stainless steel bottles(14%),plastic drinking bottles(37%) and missionary packs(25%).Customer concentration is constantly changingwhich contributes to much of the fluctuation in sales.During the fiscal year ended 2010, three customers accounted for51% of total sales.Management is actively pursuing additional sales opportunities by contacting potential new customers and we expect sales in the year ending February 28, 2011 to be comparable to or higher than the level in the year ended February 28, 2010. Cost of sales and gross profit percentage.The increase in cost of sales and corresponding increase in gross profit dollars and gross profit percentage is primarily due to the sale ofhigher gross margin products:plastic drinking bottles, the new stainless steel bottles and the missionary pack versus prior year. The higher gross margins for theplastic bottles, the stainless steel bottle and the missionary packs in the product mix more than offset the cost of sales increase which was due primarily to the higher cost for stainless steel bottles.We are negotiating for better filter prices and believe that gross margins will improve further if we are successful in our negotiations and receive discounts due to volume purchases. Selling, General and administrative expenses. The decrease in general and administrative expenses was primarily due to the reduction in non cash compensation expense from $534,178 to $18,297. This decrease was offset by an increase in sales commissions from $59,456 to $125,972, building rent from $107,849 to$123,029, administrative wages from $93,931 to $138,988, and marketing related expenses from $59,456 to $126,271.There were no individual accounts that had variances which were material except those mentioned above. Interest expense. Interest expense increased due to the Company acquiring a bagging machine through financing in the third quarter of fiscal year ended February 28, 2009 which was still being financed through the fiscal year ended February 28, 2010. Interest income. The increase in interest income was due to higher balances being carried in interest bearing accounts at the bank. Net Income (Loss). The net income for the fiscal year ended February 28, 2010 was $562,930 or 280% more than 2009 due to the increase in sales during the year.In addition to the increase in sales, this improvement in net income was also the result of better overall control of expenses and the continued emphasis on higher gross margin items. Further, we expect continued improvement in the profitability of the Company.Even though year ended February 28, 2009 was restated as noted above, the net amount of the restatement of $17,467 was not considered material by accounting standards as can be seen in the statement of operations and in Note 13 to the Notes to Consolidated Financial Statements. CONTRACTUAL OBLIGATIONS, COMMITMENTS AND OFF BALANCE SHEET ARRANGEMENTS The Company has various contractual obligations, which are recorded as liabilities in the consolidated financial statements. Other items, such as certain lease agreements are not recognized as liabilities in our consolidated financial statements but are required to be disclosed. For example, the Company is contractually committed to make certain minimum lease payments to rent its current corporate location. - 14 - The following table summarizes our significant contractual obligations on an undiscounted basis as of February 28, 2010 and the future periods in which such obligations are expected to be settled in cash or converted into the Company’s common stock. In addition, the table reflects the timing of principal and interest payments on outstanding borrowings. Additional details regarding these obligations are provided in footnotes, as referenced below: Total Less Than 1 Year 1- 3 Years 3-5 Years More Than 5 Years Convertible to Stock or Warrants Accounts payable and accrued liabilities $ $ $
